decision, see Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.M
                      840, 844 (2004) ("Petitioners carry the burden of demonstrating that
                      extraordinary relief is warranted."). Accordingly, we
                                    ORDER the petition DENIED.




                                                        Pieku tiAp            J.
                                              Pickering


                         1"bas,0644„,J.
                      Parraguirre                                Saitta




                      cc: Hon. Rob Bare, District Judge
                           Mueller Hinds & Associates
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        Of
     NEVADA
                                                            2
(C0 1947A    (41EPD